6-96-028-CV Long Trusts v. Dowd                                     


















In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00039-CV
______________________________



IN RE:  CALVIN RAY CASH





                                                                                                                                                             

Original Mandamus Proceeding





                                                                                                                                                             
                          


Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter



MEMORANDUM OPINION

            Calvin Ray Cash, relator, has filed a petition for writ of mandamus asking us to order the trial
court to set a date to rule on his motion requesting a hearing on a motion which he has filed seeking
to withdraw his guilty plea.  Cash has not provided this Court with any information to identify any
active case he may have currently pending before the trial court.  We are aware from previous filings
by this relator that he is currently imprisoned in the Institutional Division of the Texas Department
of Criminal Justice for three felony convictions from Hopkins County and that those cases are now
final.  See In re Cash, 99 S.W.3d 286, 287 (Tex. App.—Texarkana 2003, orig. proceeding).  
            Although a trial court must consider and rule on a motion brought to the court's attention
within a reasonable amount of time, id.; In re Bonds, 57 S.W.3d 456, 457 (Tex. App.—San Antonio
2001, orig. proceeding), this assumes there is a case before that court over which it has authority to
proceed.  Cash has provided us with nothing to show that such a case is before the trial court.
            We deny the petition.
 

                                                                        Jack Carter
                                                                        Justice

Date Submitted:          March 29, 2004
Date Decided:             March 30, 2004